DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on December 17, 2021, in which claims 2-4 have been amended.  Claims 1 and 5-12 have been canceled.  Accordingly, claims 2-4 are now pending for examination.
Status of Claims
3.	Claims 2-4 are pending, all of which are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:	Whoever invents or discovers any new and useful process, machine, 	manufacture, or composition of matter, or any new and useful improvement 	thereof, may obtain a patent therefor, subject to the conditions and requirements 	of this title.
5.	Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an automatic generates a supply utility function expressing a first change in a profit and loss of a supplier relative to a change in a total demand for each of a current time and a future time; and a demand utility function generation unit, implemented by the processor, that generates a demand utility function expressing a second change in the profit and loss of the supplier relative to a change in a demand of the consumer for each of the current time and the future time in claim 2.  The limitations of “generates a supply utility function expressing a first change in a profit and loss of a supplier relative to a change in a total demand for each of a current time and a future time” and “generates a demand utility function expressing a second change in the profit and loss of the supplier relative to a change in a demand of the consumer for each of the current time and the future time,” as drafted, are process steps that are directed to a mathematical formula or relationship by which two separate mathematical functions are created - the first for expressing a change in a profit and loss of a supplier relative to a change in total demand for each of a current time and future time; the second for expressing a change in the profit and loss of the supplier relative to a change in demand of the consumer for each of the current time and future time.  Thus, apart from the recitation of generic computer components, the claim recites a mathematical concept.  That is, other than reciting “implemented by a processor,” each of the limitations are merely directed to mathematical concepts.  The claim, as a whole, is directed to mathematical relationships, falling within the “Mathematical Concepts” grouping of 
Conclusion
6.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, Irving (USPGPUB 2011/0231320) discloses systems, methods and software for energy management and for negotiations and/or auctions between energy aggregators and utility companies (See Irving, Abstract), while Ehlers (USPGPUB 20040117330) discloses a system and method for controlling usage of a commodity and for managing the delivery of energy from a distribution network to one or more sites (See Ehlers, Abstract).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441